Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Bauman Type Continuation or Divisional
The instant application was identified at the time of filing as a divisional of 14/819,349, which is a reissue of US Patent 8,502,680.  See the Application Data Sheet (ADS) filed 8/24/2020 and the first paragraph of the specification filed 8/24/2020, both filed as part of the original filing of the instant application.  
The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application.  See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date).  Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application.  
MPEP 1451 states that “an application which is a continuing application of a Bauman application when there are no indicia on filing that a continuing reissue application is being filed.”  Indicia that a continuing reissue application is being filed are:
“1. A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration.
2. A specification and/or claims in proper double column reissue format per 37 CFR 1.173.
3. Amendments in proper format per 37 CFR 1.173.
4. A 37 CFR 3.73  statement of assignee ownership and consent by assignee.
5. A correct transmittal letter identifying the application as a reissue filing under 35 U.S.C. 251. It is recommended that Form PTO/AIA /50 be used.
6. An identification of the application as being "a reissue continuation of application number [the parent reissue application]" or "a continuation of application number [the parent reissue application] and an application for reissue of patent number [the patent for which reissue is sought]" or equivalent language, rather than being "a continuation of reissue application number [the parent reissue application]” (MPEP 1451).

The instant application was not filed with any of the above-listed indicia.  While a reissue declaration was filed on 8/24/2000, it is merely a copy of the parent’s reissue oath/declaration.  Therefore this does not qualify as meeting indicia number 1 enumerated above. 
Accordingly, the instant application:
Was processed as a 35 USC 111(a) divisional application of a reissue application.  See the Filing Receipt mailed on 10/9/2020.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) divisional application of a reissue application. Again see MPEP 1451.

Further, as established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.

Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.
Accordingly, the effective filing date of the instant Bauman type continuing application is 8/5/2015, the actual filing date of the parent reissue application 14/819,349.

Correction of Filing Receipt
	USPTO Examiners do not have the authority to manually correct the filing receipt to reflect a reissue continuation or waive the mandatory requirements for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1–14 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by US Patent 8,502,680 (Tokhtuev).

	
The effective filing date of this application, as stated in the section “Bauman Type Continuation or Divisional” above is 8/5/2015.  Since this Tokhtuev 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992